DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Claims 1-15 are pending.

Restriction/Election
Applicant’s election without traverse of Group I (encompassing claims 1-9 and 15), in the reply Aug 23, 2021 is acknowledged.  Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  Accordingly, claims 1-9 and 15 are examined on the merits.
	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the drawings FIG. 5, 6 and 14 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rong (Rong et al., Homologous recombination in human embryonic stem cells using CRISPR/Cas9 nickase and a long DNA donor template. Protein Cell (2014), 5(4):258–260) as evidenced by Promega (Biomath calculators [online], Promega [retrieved on Nov 23, 2021], Retrieved from internet https://www.promega.com/resources/tools/biomath) and Addgene (Addgene vectors #44720 and #41824 datasheets, [retrieved from internet Nov 23, 2021] https://www.addgene.org/).
Claims 1, 3 and 4 recite methods in which the amount (measured in moles) of nucleic acid encoding a selectable marker (1)(c) is less than the amount of nucleic acid encoding the RNA-guided nuclease (1)(a) or the guide RNA (1)(b).  For prior art references in which methods recite the amount of nucleic acids in mass units (mg, g, or ng), the following standard formula for converting mass to mole units is used:  μg DNA × (pmol / 660 pg) × (106 pg / 1 μg) ×(1/N) = pmol DNA, where N is the number of nucleotide pairs and 660 is the average molecular weight of a nucleotide pair (Biomath calculators, Promega).  
Regarding claim 1, Rong teaches a method of modifying the SFTPC locus (Fig 1A) within the genome of hESC cell line, HUES3 (Fig 1F) by introducing into the cell (a) a plasmid encoding Cas9D10A (Supp methods; Addgene Cat no. #44720); (b) a plasmid encoding guide RNAs (Supp methods, Addgene Cat no. #41824 with sgRNA-1 and sgRNA-2 cloned in); and (c) g of the Cas9n-encoding plasmid (Addgene Cat no. #44720), 4 g of the guide RNA-encoding plasmid (Cat no.  #41824); and 6 g the DNA template containing Puro, (Supp methods, para 3).  Finally, Rong teaches that the nucleic acid with the selectable marker is 8000 bp (Fig 1).  Rong is silent about the sizes of the Cas9-encoding and guide RNA-encoding nucleic acids, and the mole amounts of the plasmids and selectable-marker DNA added.   
Addgene teaches that the Cas9n-encoding plasmid (Cat no. #44720) is 9270 bp.  Addgene also teaches that the guide RNA-encoding plasmid (Cat no. #41824) is 3914 bp and that a 19 bp targeting sequence for the guide RNA is cloned in before use (Supp Document, hCRISPR gRNA Synthesis Protocol) for a total working size of 3933 bp.
Promega teaches 10 g of the 9270 bp Cas9n-encoding plasmid is equivalent to 1.63 pmol; 4 g of the 3933 bp guide RNA-encoding plasmid is equivalent to 1.54 pmol; and 6 g the 8000 bp nucleic acid template containing Puro is equivalent to 1.14 pmols (Biomath calculators).
Therefore, the method of Rong inherently includes using fewer moles of the Puro-containing nucleic acid (1)(c) than the Cas9-encoding nucleic acid (1)(a) and guide RNA-encoding nucleic acid (1)(b).

The difference between claims 3 and 4 is the transition phrase describing the step (1) of introducing nucleic acids.  Claim 3 uses the open “comprising”, which allows three, or more than three, nucleic acids to be added to the cell, while claim 4 uses the closed “consist of”, which limits the number of nucleic acids introduced to the cell to exactly three.  Rong only introduces three nucleic acids to the hESC cells (Supp methods, para 3) and therefore addresses both the “comprising” language of claim 3 and the “consisting” language of claim 4.


Regarding claim 6, Rong teaches the Cas9-encoding nucleic acid and the guide RNA-encoding nucleic acid are plasmids (Supp methods, para 3).

Regarding claim 7, Rong teaches the selectable marker is the drug-resistance gene, Puro (Fig 1B; pg 1, para 2).

Regarding claim 8, Rong teaches the RNA-guided nuclease is a Cas9 nickase (Fig 1, title).

Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickinson (Dickinson et al., Engineering the Caenorhabditis elegans genome using Cas9-triggered homologous recombination.  Nat Methods (2013) 10:10, 1028-1034 and Supplemental materials) as evidenced by Promega (Biomath calculators [online]. Promega [retrieved on Nov 23, 2021]  Retrieved from internet https://www.promega.com/resources/tools/biomath), and Addgene (Addgene vectors #19327 and #19329 datasheets, [retrieved from internet Nov 30, 2021] https://www.addgene.org/).
Claims 2 and 15 recite methods in which the amount of nucleic acid (measured in moles) encoding a selectable marker (1)(c) is less than the amount of nucleic acid encoding the RNA-guided nuclease (1)(a), the nucleic acid encoding the guide RNA (1)(b), or a targeting nucleic g, or ng), the formula {μg DNA × (pmol / 660 pg) × (106 pg / 1 μg) ×(1/N) = pmol DNA} is used to convert mass units to mole units (Biomath calculators, Promega).  
Regarding claims 1 and 2, Dickinson teaches a method of modifying genomic sites in C. elegans cells (Supp materials, pg 14-19; Supp Fig 2) which includes injecting into cells (a & b) a plasmid encoding Cas9 and sgRNA (Cas9+sgRNA plasmid, Supp Fig 2), (d) a targeting template nucleic acid (Homologous Repair Template, Supp Fig 2), and (c) a nucleic acid with the selectable marker mCherry (pCFJ90, Supp materials pg 17).  Dickinson also teaches selecting (by rejection) the cells expressing mCherry using visual inspection (Supp Fig 2, Day 10).  Dickinson specifically teaches using 50 ng/L of the Cas9/sgRNA-encoding plasmid, 10  ng/L of the HDR donor plasmid, and 2.5 ng/L of pCFJ90 (Supp materials, pg 17).  Dickinson also teaches that the Cas9+sgRNA vector is 8.1 kb (Supp Fig 2), the targeting vectors are constructed using the pCFJ150 vector backbone (Online Methods, para 6), and pCFJ90 is available from Addgene (Cat no. #19327).  Finally, Dickinson teaches that the targeting nucleic acid that is cloned into pCFJ150 is approximately 7 kb.  Specifically, the original locus amplified by PCR with primers 1+4 is ~ 4kb (Fig 3b, lane 4).  The locus containing the insertion amplified by PCR  with primers 1+4 is ~ 8kb (Fig 3a; 3b, lane 9).  Thus the sequence inserted into the locus is 4 kb.  Dickinson includes 1.5 kb of upstream and downstream sequence for targeting (pg 1030, para 2), for a total of ~ 7 kb.  Dickinson is silent about the size of pCFJ90, the size of the pCFJ150 backbone, and the mole amounts of the plasmids added.  
Addgene teaches pCFJ90 is 5110 bp (Cat no. #19327).  Addgene also teaches that the backbone for pCFJ150 is 2355 bp (Total size is 9725 bp minus all sequences between the right and left recombination sites (6776 bp) = 2355 bp).  Thus the total size of the targeting nucleic acid vector is ~9355 bp (~7000 bp + 2355 bp).

Therefore, the method of Dickinson inherently includes using fewer moles of the mCherry selectable marker-containing nucleic acid (1)(c) than the Cas9-encoding nucleic acid (1)(a), the guide RNA-encoding nucleic acid (1)(b), and the nucleic acid comprising an exogenous sequence (1)(d).  

Regarding claim 15, according to the specification, “When the Cas9 nuclease template nucleic acid and the gRNA template nucleic acid are combined to form one template nucleic acid, the number of types of the introduction nucleic acids will be three” (para 0043).  Using the mole equivalents recited above as evidenced by Promega, the ratio of {moles of mCherry marker nucleic acid (C) times 3} to {sum of moles of mCherry maker nucleic acid (C), Cas9 + guide RNA nucleic acid (A/B), and targeting nucleic acid (D)} in Dickinson’s method is 0.19 ((0.74 * 3) / (0.74+ 9.35 + 1.38) = 0.19).  Therefore, the method of modifying a target site in a genome described by Dickinson inherently includes nucleic acid components in which the ratio of {C*4} to {A + B + C +D} is between 0.01 and 0.8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Rong (Rong et al., Protein Cell (2014), 5(4):258–260), as evidenced by Promega (Biomath calculators [online]) and Addgene (Addgene vectors #44720 and #41824 datasheets, [retrieved from internet Nov 23, 2021] https://www.addgene.org/) as applied to claim 1 above, and further in view of Zhang (US 9,790,490 B2, filed Dec 18, 2015).
The teachings of Rong, Promega and Addgene are recited above for claim 1.  Rong does not teach that the RNA-guided nuclease is a Cpf1 nuclease.  
However, Zhang teaches nucleic acids encoding two different RNA-guided Cpf1 orthologs can be introduced to HEK293FT cells to modify genomic DNA (FIG. 101A, C, E). Zhang also teaches that Cpf1 is a 1300 amino acid, single-subunit Cas nuclease (FIG. 95A) and is guided by short RNA guides (FIG. 97A-C).  Finally, Zhang teaches that the efficiency of targeting genomic loci of Cpf1 is similar to that of Cas9 (FIG. 101E).
It would have been obvious to one skilled in the art to replace the nucleic acid encoding a Cas9 polypeptide of Rong with the nucleic acid encoding a Cpf1 polypeptide of Zhang because it would have amounted to a simple substitution of one known RNA-guided nuclease with another to yield predictable results.  Both Cpf1 and Cas9 are RNA-guided, single-subunit, class II Cas endonucleases that have similar efficiencies of targeting and cleaving target DNA in cells (Zhang, Fig 7E).  Furthermore, the coding sequence of Cpf1 is 3900 bp (1300 codons * 3 bp/codon).  If the Cas9 coding sequence of Rong is replaced with the Cpf1 coding sequence, the Cas-encoding plasmid would be 8283 bp (9270 bp – 4887 bp (Cas9) + 3900 bp (Cpf1)).  10 g of 8283 bp Cpf1-encoding plasmid is equivalent to 1.83 pmol (Promega), which increases the difference between the number of moles of the Cas-encoding nucleic acid and the Puro-marker-encoding nucleic acid (1.14 moles, see claim 1 above).  Thus, one would have a reasonable expectation of success of using a nucleic acid encoding Cpf1 together with nucleic acids encoding a guide RNA and a selectable marker because Cas9 and Cpf1 are used for the same purpose and have the same effect of modifying target DNA.

Claim 1, 2, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shy (Shy et al., Co-incident insertion enables high efﬁciency genome engineering in mouse embryonic stem cells.  Nucleic Acids Research (published Aug 2, 2016) 44:16, 7997–8010), as evidenced by Addgene (Addgene vectors #11349 and #42230 datasheets, [retrieved from internet Nov 23, 2021] https://www.addgene.org/) and Promega (Biomath calculators [online]), and in view of Rong (Rong et al., Protein Cell (2014), 5(4):258–260), Dickinson (Dickinson et al., Nat Methods (2013) 10:10, 1028-1034 and Supplemental materials) and Zhang (Zhang et al., Off-target Effects in CRISPR/Cas9-mediated Genome Engineering. Molecular Therapy—Nucleic Acids (2015) 4, e264).  
Regarding claims 1 and 2, Shy teaches a method of genome editing in mouse ESCs using four nucleic acids: 250 ng of pPGK-Puro (containing a selectable marker), 200 ng pX330-U6-Chimeric_BB-CBh-hSpCas9 (plasmid containing Cas9 and sgRNA), and 0.1-1 g of donor (i.e. targeting DNA), and selecting cells by culturing them in the presence of puromycin (pg 7998, para 4).  Shy also teaches the donor nucleic acid is 2143 bp (Fig 1A).  Shy is silent about the sizes of pPGK-Puro and pX330-U6-Chimeric_BB-CBh-hSpCas9, and the mole amounts of the plasmids added.  
According to Addgene, pPGK-Puro is 4896 bp (Cat no. 11349), and pX330-U6-Chimeric_BB-CBh-hSpCas9 (Cat no. 42230) is 8484 bp.  
Promega teaches that 250 ng of 4896 bp PGK-Puro is 77 fmol, 200 ng of the 8484 bp pX330-U6-Chimeric_BB-CBh-hSpCas9 is 36 fmol, and 100 ng of the 2143 bp DNA donor is 71 fmol.  
Thus, Shy does not teach a method in which the moles of the nucleic acid with the selectable marker (c) is less than the moles of the other components.
However, as described above for claim 1, both Rong and Dickinson teach a method where the selectable marker is introduced to the cells in a lower molar amount than the other 
Zhang teaches key aspects to consider when using CRISPR/Cas9 to modify genomes in cells.  Specifically, Zhang teaches that a strategy for “minimizing off-target effects is to control the concentration of the Cas9-sgRNA complex by titrating the amount of Cas9 and sgRNA delivered” and “future optimization of both Cas9 and sgRNA design may improve Cas9 specificity without sacrificing cleavage efficiency” (pg 5, para 4).
It would have been obvious to one skilled in the art to modify Shy’s method of using four nucleic acids by lowering the amount of the nucleic acid containing a selectable marker, like in the methods of Dickinson and Rong, as it would have amounted to routine optimization.  MPEP §21544.05.II.A teaches ““The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).”  First, Rong and Dickinson already teach that having fewer moles of the nucleic acid with a selectable marker results in successful modification of a genome in a cell (Rong, Fig 1; Dickinson, Fig 2).  Second, Zhang teaches that the concentration of Cas9 and sgRNA are critical to increasing on-target cleavage relative to off-target cleavage (pg 5, para 4).  By lowering the amount of nucleic acid with a selectable marker in the nucleic acid mixture, the relative concentration of Cas9 and sgRNA nucleic acids increases, which Zhang teaches is critical for genome editing and must be optimized (pg 5, para 4).  Third, there are a sufficiently small and finite number of relative amounts of nucleic acids in genome editing reactions.  Therefore, the method of claim 1 would have been obvious in view of the prior art as it amounts to routine optimization of known methods.


Regarding claims 5 and 15, Shy does not teach that the ratio of {C*4} to {A + B + C+D} is between 0.01 and 0.8.  However, as described above for claim 15, Dickinson’s method of modifying a target site in a genome inherently includes nucleic acid components in which the ratio of {C*3} to {A + B + C +D} is 0.19.  As explained above, the specification indicates that “When the Cas9 nuclease template nucleic acid and the gRNA template nucleic acid are combined to form one template nucleic acid, the number of types of the introduction nucleic acids will be three” (para 0043).  
It would have been obvious to one skilled in the art to modify Shy’s method of using four nucleic acids by lowering the amount of the nucleic acid containing a selectable marker such that {C*4} / {A + B + C+D} is between 0.01 and 0.8 like the method of Dickinson, as it would have amounted to routine optimization as explained above for claims 1 and 2.  

Conclusion
No claims allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636